Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 1 recites “producing components of a shower nozzle which include a water outlet plate, a casing and a joint head by a mold”. The specification uses this language verbatim in describing the manufacturing and there is no drawing or further explanation of the mold or molding process. It is not clear if there are separate molds for each of the components or one mold that forms all of them. Thus the claimed subject matter lacks enablement for making Claim 4 recites “surface treatment includes a vacuum plating process and an ion plating process”. The specification uses similar language in describing this surface treatment. However, there is no mention as to what material is being used for a coating and it appears from the specification that the vacuum plating process and the ion plating process are separate options for the surface treatment step while the claimed step recites performing both processes for the treatment. Thus, the claimed subject matter lacks enablement for making and/or using the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “producing components of a shower nozzle which include a water outlet plate, a casing and a joint head by a mold”. It is not clear if there are separate molds for each of the components or one mold that forms all of them. The claimed subject matter lacks 
Claim 4 recites “surface treatment includes a vacuum plating process and an ion plating process”. It is unclear if the limitation is requiring performing both processes (vacuum plating and ion plating) since this conflicts with the instant specification. The claimed subject matter lacks enablement for making and/or using the invention, as discussed above. The scope of the claim is thus unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PGPub 2011/0041940) in view of Leber (PGPub 2008/0272203) and Dinwiddie ("How to Be Good at Science, Technology, and Engineering").
Re Claim 1, as best understood, Lee discloses a method for producing a shower nozzle comprising: step 1, a step of producing components of a shower nozzle which include a water outlet plate 2, a casing 1 and a joint head 11 (Fig. 1-8; para. 30-46); step 2, a step of perforating said water outlet plate 2 in order to form a plurality of water outlet holes on said water outlet plate (para. 30, 32, 40, 46); step 3, a step of welding said joint head to said casing and welding said water outlet plate to said casing (para. 30, 33, 36, 41-42, 46); step 4, a step of polishing a welded portion where said joint head and said water outlet plate are welded to said casing in order to obtain a semi-finished product (para. 30, 37, 43, 46); and step 5, a step of treating said semi-finished product polished in said step 4 with a surface treatment (para. 30, 38, 44, 46).  	Lee does not disclose producing components of the shower nozzle by a mold. However, Leber teaches producing components of a shower nozzle by a mold (para. 139). It would be obvious to utilize a mold to form components of the shower nozzle, as taught by Leber, for the purpose of obtaining a desired shape and form and since using molds is well-known in the art for forming components. 	Lee does not disclose perforating said water outlet plate by laser to form the plurality of water outlet holes. However, Dinwiddie
Re Claim 2, Lee does not disclose in said step 1, a thickness of said water outlet plate is between 0.6 and 1.5 millimeters. However, it would be obvious to one of ordinary skill in the art to make the plate a necessary thickness for the desired installation and also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 3, Lee does not disclose in said step 2, an area of each of said plurality of water outlet holes is between 0.05 and 0.15 square millimeters. However, it would be obvious to one of ordinary skill in the art to make the holes a necessary size for the desired water flow and also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Leber and Dinwiddie, in further view of Hamano (PGPub 2010/0209731).
Re Claim 4, as best understood, Lee does not disclose said surface treatment includes a vacuum plating process and an ion plating process. However, Hamano teaches surface treatment includes a vacuum plating process and an ion plating process (para. 17). It would be obvious to one of ordinary skill in the art to utilize a vacuum plating process and an ion plating process, as taught by Hamano, in order to apply a desired coating using known techniques.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan J. Walters/             Primary Examiner, Art Unit 3726